DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I, claims 1-7, drawn to an electronic device, classified in G06F 1/1681.
Invention II, claims 8-13, drawn to a method, classified in H05K 7/16.
Invention III, claims 14-20, drawn to a system for enabling an electronic device, classified in H02B 1/38.
The inventions are distinct, each from the other because of the following reasons: Inventions I, II and III are related as combination and sub combination, respectively.
Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub combination as claimed for patentability, and (2) that the sub combination has utility by itself or in another combination(s) (MPEP § 806.05(c)). In the instant case, the combination of invention III as claimed does not require the particulars of the sub combination in invention II as claimed, because " a system for enabling an electronic device," of invention III does not require the particulars of "the method steps” of invention II for patentability. The sub combination II has separate utility such as providing steps for rotating a first, second housing and carrier plate relative to each other, while combination III may instead utilizes a different method that additionally includes a hinge retention mechanism. Going further, invention I as claimed for instance does not require the hinge retention mechanism of invention III as claimed because "the electronic device" of invention I is not needed by "a system for enabling an electronic device" of invention III for patentability. The sub combination of invention I has separate utility, such as a controller box that opens/closes, or substrate or board container or storage thereof, which does not necessitate a retention mechanism for the hinges, while sub combination III claims the retention mechanism to hold/retain the first/second housing (in a position during opened state). Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-The inventions have acquired a separate status in the art in view of their different classification.
-The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
-The inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patent ably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. Examiner made attempt to contact Applicant to elect an invention or group by phone, but to no avail. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventor ship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                May 24, 2022